Spencer, C. J., Pro Tem.
This action originated before the Nebraska State Board of Education for a declaratory ruling pursuant to section 84-912, R. R. S. 1943, directed to the computation of the amount of state-apportioned school funds withheld from the school district in the City of York. This case is controlled by our decision in Gretna Public School, District No. 37 v. State Board of Education, ante p. 769, 272 N. W. 2d 268 (1978).
For the reasons stated in Gretna Public School, District No. 37 v. State Board of Education, supra, the judgment of the District Court is reversed and the cause is dismissed.
Reversed and dismissed.